FILED
                           NOT FOR PUBLICATION                              DEC 21 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10559

              Plaintiff - Appellee,              D.C. No. 5:09-cr-00277-JW-1

  v.
                                                 MEMORANDUM *
DALMACIO RAMIREZ SANTOS, AKA
Dalmacio Santos Ramirez, AKA Damacio
Ramirez Santos,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Northern District of California
                    James Ware, Chief District Judge, Presiding

                     Argued and Submitted December 8, 2011
                            San Francisco, California

Before: TROTT and BEA, Circuit Judges, and GEORGE, Senior District Judge.**

       Dalmacia Ramirez Santos appeals his conviction for distribution of

methamphetamine, possession of cocaine with intent to distribute, and possession


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Lloyd D. George, Senior District Judge for the U.S.
District Court for Nevada, sitting by designation.
of a firearm in furtherance of drug trafficking. As the facts and procedural history

are familiar to the parties, we do not recite them here except as necessary to

explain our decision. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The search of Santos’s truck was permissible under the “automobile

exception” to the warrant requirement. United States v. Ross, 456 U.S. 798, 808-

09 (1982). The record amply supports the district court’s conclusion that Officer

Murphy possessed probable cause to believe the vehicle contained contraband.

Officer Murphy knew that Santos had just departed from a location that was the

site of a drug trafficking investigation. Throughout the stop, Santos exhibited

extreme nervousness. When Officer Murphy patted Santos down he felt a large

bundle of cash in each of his pockets. Finally, as Officer Craig was handcuffing

Santos, the truck’s passenger turned and made a lunging motion in an apparent

attempt to reach something in the area behind the driver’s seat. Under the totality

of the circumstances, Officer Murphy had probable cause to believe Santos’s truck

contained illegal drugs, an illegally concealed weapon, or both. Because the

district court reasonably held that Officer Warner’s search was a continuation of

Officer Murphy’s interrupted initial search, the entire search procedure was based

on probable cause.




                                          2
      The district court appropriately exercised its discretion in denying a motion

for a mistrial because of jury access, during deliberation, to DVDs containing

footage not shown during the trial. The district court did not err because the DVDs

had been admitted into evidence without objection. Any error would have been

harmless because the footage -- of the time before and after several controlled buys

which were shown during the trial -- was not prejudicial and “the evidence of

[Santos’s] guilt was otherwise overwhelming.” United States v. McKenna, 327

F.3d 830, 842 (9th Cir. 2003). We decline to review Santos’s ineffective

assistance of counsel claim because, without a fully developed record, it is not

properly before the court on direct appeal. United States v. Rahman, 642 F.3d

1257, 1259-60 (9th Cir. 2011).

      AFFIRMED.




                                          3